                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

LG Electronics Inc., et al.
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   1:21−cv−02600
                                                                   Honorable Mary M.
                                                                   Rowland
Partnerships and unincorporated Associations
Identified in Schedule A
                                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, May 18, 2021:


        MINUTE entry before the Honorable Mary M. Rowland: Motions to appear pro
hac vice by Parmanand K. Sharma [11], Aidan C. Skoyles [12], Joseph Preston Long [13],
Charles H. Suh [14] are granted. Counsel are reminded to become familiar with this
court#039;s local rules (including the rules requiring local counsel and describing this
court's trial bar). Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
